DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

In view of the applicant’s arguments in the response to restriction filed on 09/01/2022 the restriction requirement filed on 07/06/2022 is withdrawn and claims 9-11 are therefore subject to examination. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the axially aligned tube segments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is constructed as depending on claim 57 which is not a previously set forth claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 4,872,833).
With respect to claim 55 Kramer discloses a combustion system, comprising:
a fuel distributor [reference character 3] configured to output a fuel;
an oxidant source [reference character 9] configured to output an oxidant;
a mixing tube [reference character 5] defining a mixing volume and being aligned to receive the fuel and the oxidant through an input opening thereof, the mixing tube being shaped to convey the fuel and the oxidant to an output opening thereof located at an output end of the mixing tube; and 
a flame holder [reference character 13] including: 
a central portion [reference character 14] facing the output end of the mixing tube; and 
a peripheral portion [reference character 15] at least partially surrounding the mixing tube and being positioned, outside of the mixing tube, at a level lower than the output opening of the mixing tube [note in Fig. 1 the bottom ends of 15 are lower than the output end of the mixing tube], the central portion and the peripheral portion each being aligned to receive respective portions of a mixture of the fuel and the oxidant and to support a combustion reaction of the mixture of the fuel and the oxidant within or adjacent to the flame holder.
With respect to claim 56 Kramer discloses the central portion and the peripheral portion of the flame holder constitute a perforated flame holder and wherein the peripheral portion is configured to support the combustion reaction within or adjacent to perforations defined by the perforated flame holder [see annotated Fig. 1, below].

    PNG
    media_image1.png
    170
    598
    media_image1.png
    Greyscale

	
Claim(s) 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (US 4,872,833).
With respect to claim 68 Kramer discloses a combustion system, comprising:
a fuel distributor [reference character 3] configured to output a fuel;
an oxidant source [reference character 9] configured to output an oxidant;
a mixing tube [reference character 5] defining a mixing volume and being aligned to receive the fuel and the oxidant, the mixing tube being shaped to convey the fuel and the oxidant through the mixing volume at a bulk velocity higher than a flame propagation speed1; and
a flame holder [reference character 13] aligned to receive a mixture of the fuel and the oxidant from the mixing tube, the flame holder being configured to support a combustion reaction of the mixture of the fuel and the oxidant within or adjacent to the flame holder.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 14-16, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 4,872,833) in view of Gao et. al (US 2016/0146468 A1).
With respect to claim 1 Kramer discloses a combustion system, comprising:
a fuel distributor [reference character 3] configured to output a fuel;
an oxidant source [reference character 9] configured to output an oxidant;
a mixing tube [reference character 5] defining a mixing volume aligned to receive the fuel and the oxidant, the mixing tube being shaped to convey the fuel and the oxidant through the mixing volume at a bulk velocity higher than a flame propagation speed2; and
a flame holder [reference character 13] aligned to receive a mixture of the fuel and the oxidant from the mixing tube, the flame holder being configured to support a combustion reaction of the mixture of the fuel and the oxidant within or adjacent to the flame holder.
Kramer does not disclose that the mixing tube further being sized for a residence time shorter than a chemical ignition delay time of the fuel and the oxidant traversing the mixing volume.
Gao discloses that “[t]o prevent ignition of the fuel air mixture in the mixing region, the residence time therein must not exceed the auto ignition delay time” [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Kramer by constructing the burner such that the residence time does not exceed the auto ignition delay time, as taught by Gao, in order to prevent ignition of the fuel air mixture in the mixing region of the burner [paragraph 0005 or Gao].
With respect to claim 2 Kramer discloses at least one of the fuel distributor and the oxidant source includes fuel mixing features [reference character 10] configured to impart streamwise vortices to the fuel and the entrained oxidant.
	With respect to claim 4 Kramer discloses that the flame holder is aligned to receive the mixed fuel and oxidant along an axis common to the mixing volume and the flame holder [see Fig. 1 of Kramer].
	With respect to claim 14 Kramer discloses that the alignment of the mixing tube and the flame holder is axisymmetric [see Fig. 1 of Kramer].
	With respect to claim 15 Kramer discloses that the mixing tube includes two parallel wall portions and wherein the flame holder includes two parallel flame holders [see annotated Fig. 1, below].
With respect to claim 16 Kramer discloses that the flame holder includes a peripheral portion that is positioned peripherally to an output opening of the mixing tube [see annotated Fig. 1, below]. 
	With respect to claim 40 Kramer discloses that the flame holder includes a bluff body flame holder. Note that the flame holder would have separated flow on the downstream side of the flame holder and therefore qualifies as a bluff body.
	                 
    PNG
    media_image2.png
    737
    543
    media_image2.png
    Greyscale

Claim(s) 44-47 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 4,872,833) in view of Gao et. al (US 2016/0146468 A1).
With respect to claim 44 Kramer discloses a method, comprising:
introducing an oxidant into a mixing tube [air introduced through 9 into mixing tube 5];
introducing a fuel into a mixing tube [fuel introduced through 3 into mixing tube 5];
mixing the fuel and the oxidant by passing the fuel and the oxidant through the mixing tube at a bulk velocity higher than a flame propagation speed3;
outputting the mixed fuel and oxidant from an output end of the mixing tube [the mixture exits through the end of the mixing tube];
receiving the mixed fuel and oxidant at a flame holder [reference character 13]; and
supporting a combustion reaction within or adjacent to the flame holder.
Kramer does not disclose that the fuel and oxidant in the mixing tube has a residence time shorter than a chemical ignition delay time of the fuel and the oxidant traversing.
Gao discloses that “[t]o prevent ignition of the fuel air mixture in the mixing region, the residence time therein must not exceed the auto ignition delay time” [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Kramer by constructing the burner such that the residence time does not exceed the auto ignition delay time, as taught by Gao, in order to prevent ignition of the fuel air mixture in the mixing region of the burner [paragraph 0005 or Gao].
With respect to claim 45 Kramer discloses that the flame holder is a perforated flame holder and supporting the combustion reaction includes supporting the combustion reaction within or adjacent to a plurality of individual perforations defined by the perforated flame holder [see annotated Fig. 1, above].
With respect to claim 46 Kramer further discloses imparting streamwise vortices to the fuel and the entrained oxidant [note that the vortices would be imparted via mixing structure 10].
With respect to claim 47 Kramer discloses that imparting the streamwise vortices includes imparting the streamwise vortices with a fuel distributor [reference character 10].
With respect to claim 53 Kramer does not disclose that the flame holder is a reticulated ceramic flame holder. However, In the same field of flame holders and burners it would have been obvious to one skilled in the art at the time of the invention to modify the flame holder taught by Kramer by forming it from a reticulated ceramic material since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since the choice of a particular high temperature material does not affect the function of Kramer, the designation of a specific material does nothing to enhance the patentability of a design.
	With respect to claim 54 Kramer discloses that that the flame holder is a bluff body flame holder. Note that the flame holder would have separated flow on the downstream side of the flame holder and therefore qualifies as a bluff body.
Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 4,872,833) in view of Gao et. al (US 2016/0146468 A1).
With respect to claim 69 Kramer discloses a combustion system, comprising:
a fuel distributor [reference character 3] configured to output a fuel;
an oxidant source [reference character 9] configured to output an oxidant;
a mixing tube [reference character 5] defining a mixing volume and being aligned to receive the fuel and the oxidant.
a flame holder [reference character 13] aligned to receive a mixture of the fuel and the oxidant from the mixing tube, the flame holder being configured to support a combustion reaction of the mixture of the fuel and the oxidant within or adjacent to the flame holder.
Kramer does not disclose that the mixing tube further being sized for a residence time shorter than a chemical ignition delay time of the fuel and the oxidant traversing the mixing volume.
Gao discloses that “[t]o prevent ignition of the fuel air mixture in the mixing region, the residence time therein must not exceed the auto ignition delay time” [paragraph 0005].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by Kramer by constructing the burner such that the residence time does not exceed the auto ignition delay time, as taught by Gao, in order to prevent ignition of the fuel air mixture in the mixing region of the burner [paragraph 0005 or Gao].

Claim(s) 24 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 4,872,833) in view of Gao et. al (US 2016/0146468 A1) and further in view of Suilzhik et. al (US 5,624,253).
With respect to claim 24 Kramer does not disclose that the mixing tube is configured to recirculate flue gas into the mixing volume; the mixing tube includes one or more flue gas apertures configured to admit flue gas into the mixing volume; and the mixing tube is configured to mix the flue gas with the fuel and the oxidant.
Suilzhik discloses a burner that includes a mixing tube [reference character 9] that includes one or more flue gas apertures [see annotated Fig. 1, below] configured to admit flue gas into the mixing volume; and the mixing tube is configured to mix the flue gas with the fuel and the oxidant [see column 3 lines 12-41].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Kramer and Gao by incorporating the flue gas recirculation scheme taught by Suilzhik in order to lower the flame temperature and substantially reduce the formation of NOx [see column 3 lines 31-41 of Suilzhik].
With respect to claim 51 Kramer does not disclose circulating flue gas into the mixing tube and mixing the flue gas with the fuel and the oxidant within the mixing tube.
 Suilzhik discloses a burner that includes a mixing tube [reference character 9] that includes one or more flue gas apertures [see annotated Fig. 1, below] configured to admit flue gas into the mixing volume; and the mixing tube is configured to mix the flue gas with the fuel and the oxidant [see column 3 lines 12-41].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the burner taught by the combination of Kramer and Gao by incorporating the flue gas recirculation scheme taught by Suilzhik in order to lower the flame temperature and substantially reduce the formation of NOx [see column 3 lines 31-41 of Suilzhik].

    PNG
    media_image3.png
    439
    582
    media_image3.png
    Greyscale


Allowable Subject Matter

Claims 6-12, 17-19, 21-23, 27, 41-43, 48-50, 57-59, 62, and 70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kramer discloses that the flame is situated downstream of the flame holder 13 [see column 2 lines 58 through column 3 line 6], because the flame does not flashback into the mixing tube the bulk velocity of the fluid in the mixing tube must be larger than the flame propagation speed.
        2 See footnote 1.
        3 See footnote 1.